STONE, J.
Several papers are mentioned in the bill of exceptions, as constituting a part of it, which are not copied into it; nor are they described by such identifying features as to “leave no room for mistakes in the 'transcribing officer.” ' Under these circumstances, -those papers could not be regarded as part of the bill of exceptions. — Bradley v. Andress, 30 Ala. 80; Looney v. Bush, Minor, 413; Quigley v. Campbell, 12 Ala. 58; Branch Bank v. Moseley, 19 Ala. 222 ; Stodder v. Grant, 28 Ala. 416.
[2.] This being the case, we are not enabled to Imoiv, and to affirm as a fact, that, on each point presented for revision, the bill of exceptions tendered truly states “the point, charge, opinion or decision, wherein the court is supposed to” [have erred], '“with such statement of the facts as is necessary to make it intelligible.” — Code, § 2354. To put the judge in fault, for refusing to sign the bill of exceptions, the facts presented must, as a whole, be correctly stated. It is not enough that, by striking out a part, the judge could truthfully have signed and certified the, balance. This was addressed to his discretion. The question coming before us in the form in which it does, we have no authority to establish the bill of exceptions, unless the point, decision, and facts, are proved to us to have been truly presented to the circuit judges not in part, but as a whole. Anything short of this, is not a true statement of-the points •and decisions sought to be reviewed.
Motion refused.